Case: 20-60478        Document: 00516225741             Page: 1      Date Filed: 03/04/2022




               United States Court of Appeals
                    for the Fifth Circuit                                     United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                 March 4, 2022
                                      No. 20-60478
                                    Summary Calendar                            Lyle W. Cayce
                                                                                     Clerk


   Blanca Azucena Gregorio-Osorio; Diego Fernando
   Gregorio-Osorio,

                                                                               Petitioners,

                                            versus

   Merrick Garland, U.S. Attorney General,

                                                                              Respondent.


                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                                BIA No. A209 290 702
                                BIA No. A209 290 703


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:
           Blanca Azucena Gregorio-Osorio, 1 a native and citizen of Guatemala,
   petitions for review of an order of the Board of Immigration Appeals (BIA)
   dismissing appeal from an order of the Immigration Judge (IJ) denying



           1
             Gregorio-Osorio is the lead petitioner; her minor son, Diego Fernando Gregorio-
   Osorio, is included as a derivative respondent on his mother’s application.
Case: 20-60478      Document: 00516225741          Page: 2   Date Filed: 03/04/2022




                                    No. 20-60478


   applications for asylum and withholding of removal and denying an
   alternative motion to remand for consideration of voluntary departure.
   Gregorio-Osorio argues that she suffered persecution and that she has a well-
   founded fear of future persecution based on her anti-police corruption
   political opinion and her membership in various particular social groups.
          We review only the BIA’s decision “unless the IJ’s decision has some
   impact on the BIA’s decision.” Wang v. Holder, 569 F.3d 531, 536 (5th Cir.
   2009). Further, we review the BIA’s legal conclusions de novo and its factual
   findings under the substantial evidence standard, meaning that the findings
   must be based on the evidence and be substantially reasonable. Orellana-
   Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir. 2012). Whether an alien has
   demonstrated eligibility for asylum or withholding of removal is a factual
   determination that we review for substantial evidence. Chen v. Gonzales,
   470 F.3d 1131, 1134 (5th Cir. 2006).
          Gregorio-Osorio has failed to show that the harm she suffered in
   Guatemala rises to the level of persecution or that she has a well-founded fear
   of future persecution on account of a protected ground. See 8 U.S.C.
   § 1158(b)(1); see also 8 C.F.R. § 1208.13(b)(2)(ii); Changsheng Du v. Barr, 975
   F.3d 444, 447-48 (5th Cir. 2020). Because Gregorio-Osorio has failed to
   demonstrate her entitlement to asylum, she has also failed to demonstrate her
   entitlement to withholding of removal. See Dayo v. Holder, 687 F.3d 653, 658-
   59 (5th Cir. 2012).
          An alien may be permitted to voluntarily depart the United States at
   the conclusion of removal proceedings if, among other things, she has been
   physically present in the United States for a period of at least one year
   immediately preceding the date on which she was served with a notice to
   appear. 8 U.S.C. § 1229c(b)(1)(A). In this case, the BIA relied on Matter of
   Mendoza-Hernandez, 27 I & N Dec. 520 (BIA 2019), for the proposition that




                                          2
Case: 20-60478      Document: 00516225741           Page: 3    Date Filed: 03/04/2022




                                     No. 20-60478


   service of a notice of hearing containing the date and time of an alien’s
   hearing cures a notice to appear that lacks the date and time and triggers the
   8 U.S.C. § 1229b(d)(1)(A) stop-time rule.
          On April 29, 2021, the Supreme Court released its opinion in Niz-
   Chavez v. Garland, 141 S. Ct. 1474 (2021). In Niz-Chavez, the Supreme
   Court held that a notice to appear sufficient to trigger the § 1229b(d)(1)(A)
   stop-time rule must be a “single document containing all the information an
   individual needs to know about his removal hearing” specified in 8 U.S.C.
   § 1229(a)(1). 141 S. Ct. at 1478; see id. at 1478-86. Thus, under Niz-Chavez,
   a notice to appear sufficient to trigger the § 1229b(d)(1)(A) stop-time rule
   must be a single document containing “the nature of the proceedings against
   the alien, the legal authority for those proceedings, the charges against the
   alien, the fact that the alien may be represented by counsel, the time and place
   at which the proceedings will be held, and the consequences of failing to
   appear.” Id. at 1479; see id. at 1478-86; see also § 1229(a)(1).
          Gregorio-Osorio’s notice to appear did not contain all of the above
   information. See Niz-Chavez, 141 S. Ct. at 1479. However, Niz-Chavez
   addressed § 1229b(d)(1)(A), not the statute at issue here, § 1229c(b)(1)(A).
   The Government indicates that the matter should be remanded, in part, to
   the BIA for consideration of her request for voluntary departure in light of
   Niz-Chavez. Thus, the petition for review is granted as to the stop-time issue,
   and this matter is remanded to the BIA for consideration under Niz-Chavez
   and other relevant precedents. In all other respects, the petition for review
   for review is denied.
          The petition for review is GRANTED IN PART. This matter is
   hereby REMANDED to the BIA. As to all remaining claims, we have
   reviewed the decisions of the BIA and the record, and the petition for review
   is DENIED.




                                           3